Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 4-5, and 8 have been examined in this application.
The filling date of this application number recited above is 07 September 2018. Domestic Benefit / National Stage priority has been claimed for a 371 of international PCT/JP2016/057406 in the Application Data Sheet, therefore the examination will be undertaken in 09 March 2016 as the priority date, for applicable claims.
No additional information disclosure statement (IDS) has been filed to date.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5 (and claims 4 and 8 due to dependency) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite “determine whether a current time exceeds the predetermined settlement deadline time for the store and upon determining the current time exceeds the predetermined settlement deadline time, notify a first entity, which is different than the user terminal …” However, Specification [0081] recites “As a result of the determination, when the settlement deadline exceeds the current date and time (s308: n), the settlement processing system 100 returns a message showing that the settlement deadline has passed to the user terminal 300”, which teaches that the user terminal is notified. The Applicant’s original disclosure does not provide any clarification regarding the “first entity”, and does not explicitly disclose to support that the first entity is notified instead of the user terminal. Therefore, the claims recite new matter which fails to comply with the written description requirement, and clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Certain Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per Claims 1 and 5, the claims recite the process of “A settlement processing system, comprising:
a storage storing user information indicating at least account information for a plurality of users and storing, in accordance with a store identifier, store information including account information, settlement method information, a predetermined settlement deadline time for the store and a store name; and
obtain, three or more locations within a store that define an area within the store, obtain, current location information and determine based on the area and the current location information whether the store [clerk] is within the area,
upon determining the store is not within the area, send an error notification to the store [clerk],
upon determining the store [clerk] is in the area, obtain, from the store [clerk], a settlement amount, a temporary code generated by a predetermined algorithm and current position information of the store [clerk] and store, in accordance with the store information, the settlement amount, the code and the current position,
obtain, from the user, current location information, and transmits to the user, the settlement amount and the store name obtained from the storage based on at least the obtained current location information, and
determine whether a current time exceeds the predetermined settlement deadline time for the store and upon determining the current time exceeds the predetermined settlement deadline time, notify a first entity, which is different than the user, indicated by the settlement method information of a first settlement request, and 
upon determining the current time does not exceed the predetermined settlement deadline time, obtain the account information of the store and obtain the account information of the user and notify a second entity, which is different than the user and is different than the first entity, indicated by the account information of the user of a remittance request from the account indicated by the account information of the user to the account indicated by the account information of the store.”
The limitation of the claim recited above, is a process that, under its broadest reasonable interpretation, is directed to certain methods of organizing human activity, specifically fundamental economic principles or practices and/or commercial or legal interactions. The method recited above is performing a sales activity by verifying that the store clerk or cashier and the customer is within the designated store area (e.g. specific department) to perform transactions, wherein performing sales activity is commercial or legal interactions. Additionally, the claims are directed towards processing transactions and verifying the settlement time to provide notifications regarding the transaction, by which processing transactions and settlements are fundamental economic principles or practices. Therefore, the claims are directed to an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite an additional element of “storage device”, “processor”, “user terminal”, and “store terminal” to perform the method recited above by simply instructing the abstract idea to be performed “by” these generic computer components, which are applied to perform generic functions, such as: store data, obtain data, compare data (e.g. compare time), and transmit data (e.g. notifications). Merely using the generic computer components as a tool to perform the abstract idea (e.g. “apply it”) is not indicative of integration into a practical application; see MPEP 2106.05(f). Additionally, these general computer components are recited at a high-level of generality, as disclosed in Specifications [0016] of the storage device, Figure 4 and [0023] of user terminal, and Figure 3 and [0018] of store terminal, wherein these additional elements may simply be generic, off-the-shelf components available to the public, and does not require any specialized components or hardware. The additional elements do not seem to provide a technological solution, but rather provide a business solution, whereas it’s merely applying the conventional technology of the card settlement system, and operate it within the business methods that at a certain time thresholds it will operate in a certain way (e.g. transmit notification regarding settlement of the transaction based on comparing the current time to the store’s designated settlement deadline time) or at certain locations it will operate in a certain way (e.g. transmit notification regarding the store terminal if it’s not located within the designated area). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer system. Mere instructions to implement the abstract idea on generic computer components is not indicative of an inventive concept (aka “significantly more”). The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claims 4 and 8 recite “upon determining each of a plurality of payment requests obtained in a predetermined period includes a same predetermined code to which a predetermined value indicating an intent of payment sharing by a plurality of users is assigned, the processor is configured to request for remittance processing between each of the plurality of users to the user terminal and the account of the store based on each of the payment request.”
These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea, by which the additional elements are merely using the generic computer components as a tool to perform the abstract idea, and are therefore rejected for at least the same rationale as applied to their parent claim above. Additionally, mere data gathering or data manipulation (e.g. determining certain types of data are included in the message) is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claims 4 and 8, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using the generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1, 4-5, and 8 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments, see pages 7 to 12, filed 01 February 2022, with respect to 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant contends, see pages 7 to 10, that the claims are not directed to an abstract idea. Examiner respectfully disagrees. As disclosed above under 35 U.S.C. 101 rejection, considering the claims without the additional elements (e.g. device, processor, terminal, etc.), the method recited by the claims is a process of sales activity, which involves processing transactions or settlements. Although the MPEP may provide examples regarding the abstract ideas, it does not restrict them specifically only to those examples. Verifying that the transaction is being performed within the designated area is a sales activity which is commercial or legal interactions, and comparing the current time to settlement deadline time to provide notifications regarding the transaction is fundamental economic principles or practices, by which are certain methods of organizing human activity. Therefore, the claims are directed to an abstract idea.
Applicant contends, see pages 10 to 12, that the claims are integrated into a practical application. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, the additional elements are generic computer components merely implemented to apply the abstract idea, which is not indicative of integration into a practical application. The claimed invention does not seem to provide a technological solution (e.g. improve security of the system), but rather provide a business solution, whereas it’s merely applying the conventional technology of the card settlement system, and operate it within the business methods that at a certain time thresholds it will operate in a certain way (e.g. transmit notification regarding settlement of the transaction based on comparing the current time to the store’s designated settlement deadline time) or at certain locations it will operate in a certain way (e.g. transmit notification regarding the store terminal if it’s not located within the designated area). Therefore, the claims are not indicative of integration into a practical application, and 35 U.S.C. 101 rejection is maintained.
Applicant’s arguments, see pages 12 to 15, with respect to 35 U.S.C. 103 rejection have been fully considered and are persuasive in view of the current amendments clarifying the limitation regarding “settlement deadline time”. The 35 U.S.C. 103 rejection of claims 1, 4-5, and 8 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697